Citation Nr: 1019226	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-09 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hip condition.

2.  Entitlement to service connection for a claimed left knee 
condition.

3.  Entitlement to service connection for a claimed right 
knee condition.

4.  Entitlement to service connection for a claimed 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the RO.  

The Board notes these matters were originally denied in 
September 2004; however, new evidence was submitted within 
the year following issuance of the decision.  Thus, the 
claims were readjudicated in February 2005 and appealed as 
indicated.   

The claim of service connection for PTSD is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The Board notes that claims of service connection for a back 
condition and coronary artery disease have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them and refers them to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The competent medical evidence of record does not contain 
any currently diagnosed left knee, right knee or bilateral 
hip condition.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a left knee condition are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

2.  The criteria for the establishment of service connection 
for a right knee condition are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

3.  The criteria for the establishment of service connection 
for a bilateral hip condition are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The Veteran filed his claims in May 2004 and June 2004.  VA 
complied with notification responsibilities in July 2004 and 
August 2004.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Notice pursuant to the Dingess 
decision was sent in March 2006.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records and post 
service VA and private treatment records.  The Veteran has 
not identified any other evidence which has not been 
obtained.  

The RO received notice from Florence Orthopaedic Associates 
that they did not have any old records of treatment for the 
Veteran.  Eads Chiropractic Wellness Center indicated they 
had no records for the Veteran.  Sandhills Medical Foundation 
indicated that after a search of many storage areas, they 
could not find any records pertaining to the Veteran.  Any 
further attempts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


II.  Service Connection Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis, becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  


III. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran contends that he is entitled to service 
connection for bilateral knee and hip conditions.  
Specifically, he asserts they are secondary to a left leg 
muscle condition.  See VA Form 9 received in February 2006.

At the outset, the Board notes that service connection for a 
left leg muscle condition was denied by the Board in 
September 2007.  Thus, service connection is not warranted on 
a secondary causation basis.  38 C.F.R. § 3.310.

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is also not 
warranted for the claimed conditions on a direct causation or 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In this regard, the service treatment records are devoid of 
treatment or diagnoses of a bilateral knee or hip condition.  
While the Veteran reported cramps in his legs and a trick or 
locked knee on his April 1968 separation medical history, the 
corresponding physical examination was negative for either a 
knee or hip condition.

The mere fact that the Veteran reported leg cramps and a 
trick or locked knee, is not enough to establish that the 
Veteran sustained a chronic knee or hip condition during his 
active duty service.  38 C.F.R. § 3.303(b).  

Post-service, a July 1969 VA examination noted muscle cramps 
in the legs, but no diagnosis was rendered.  There were no 
complaints referable to the knees or hips.  (Note: the Board 
previously denied a claim for a left leg muscle condition.)

The VA outpatient treatment records dated in 1990 show the 
Veteran presented with subjective complaints of right knee 
and distal thigh pain.  There was no evidence of cyanosis, 
clubbing or edema.  Neither a hip or knee condition was 
diagnosed.  

In January 2002, the Veteran reported having unspecified 
joint pain.  An entry dated in August 2002 contains 
complaints of joint pain.  The Veteran was diagnosed with 
polyarthralgias, questionable rheumatoid arthritis.  However, 
this was subsequently ruled out in November 2005.  

In September 2003 and August 2004, the Veteran reported his 
joints hurt.  The Veteran was diagnosed with right leg pain 
and arthralgias in July 2005 and October 2005, respectively.  

As noted, the Veteran complained of problems with his knees 
and hips in November 2005.  The provider found no evidence of 
inflammatory arthritis.  Antinuclear antibody (ANA) tests 
were negative.  The Veteran was simply diagnosed with knee 
and hip pain.

Pain is not in and of itself a disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter with regard to the claims for 
bilateral hip and knee conditions.  38 C.F.R. § 3.303.  
  
The Board considered, but decided against, remanding these 
matters for a medical opinion.  An opinion is not necessary 
in order to decide the claims in this case because the record 
does not contain any evidence that the Veteran suffered from 
a knee or hip condition in service.  

Moreover, other than the Veteran's statements, there is no 
evidence that the Veteran currently suffers from either a 
knee or hip condition that may be associated with his period 
of military service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 
1334, 1355-57 (Fed. Cir. 2003).  

The Board is cognizant that the Veteran essentially maintains 
that he has had knee and hip problems since service, and that 
the Veteran is competent to report his symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board cannot give great weight and credibility to the 
Veteran's account in light of the evidence that neither a hip 
or knee disorder was  objectively demonstrated in service or 
currently for that matter.  

Though the Veteran contends he has bilateral knee and hip 
conditions that are  related to his military service, there 
is simply no medical evidence on file supporting the 
Veteran's assertion, and his statements do not constitute 
competent evidence of a medical diagnosis or nexus opinion as 
only those medically trained are competent to diagnose a 
condition and identify likely etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the preponderance of the evidence is against the 
claims and the appeals involving service connection must 
therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a claimed bilateral hip condition is 
denied.  

Service connection for a claimed left knee condition is 
denied.

Service connection for a claimed right knee condition is 
denied.


REMAND

The Veteran has also filed a claim of service connection for 
PTSD.  Additional development is necessary prior to a final 
adjudication of the merits of the Veteran's claim.  The claim 
is remanded for action as described below.

Establishing service connection for PTSD requires the 
following:  (1) medical evidence showing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran essentially contends that he has PTSD as the 
result of traumatic events that occurred while he was on 
active duty service with the 150th Co., 1st Aviation Division, 
to include the following: awaking to find four Vietnamese on 
guard post with him had their throats slashed in November 
1966, Vinh Long, Vietnam; seeing a pilot's head cut off by a 
helicopter, September 1966, Saigon, Vietnam (90th Reception 
Center); and seeing three sailors killed, February 1967, Vinh 
Long, Vietnam. 

The VA outpatient treatment records contain varying diagnoses 
of PTSD, provisional PTSD, and depression.  No attempts have 
been made to verify the asserted stressors.  Upon Remand, a 
formal request for verification should be made to United 
States Army and Joint Services Records Research Center 
(JSRRC).  38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 
3.159(c) (2009).  

Finally, there is some question as to whether there is a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
(conforming to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)), and as to the 
sufficiency of the stressor upon which a PTSD diagnosis can 
be based.  

Ongoing VA medical records pertinent to the issue should also 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, this remaining matter is REMANDED for the 
following action:

1.  The RO should obtain any VA medical 
records pertinent to the issue.  All 
information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.  

2.  The Veteran should be provided 
another opportunity to itemize and 
provide specific information regarding 
the stressor events  he alleges occurred 
in service while stationed with the 150th 
Co., 1st Aviation Division, to include 
the following: awaking to find four 
Vietnamese on guard post with him had 
their throats slashed in November 1966, 
Vinh Long, Vietnam; seeing a pilot's head 
cut off by a helicopter, September 1966, 
Saigon, Vietnam (90th Reception Center); 
and seeing three sailors killed, February 
1967, Vinh Long, Vietnam. 
He should be asked to provide any 
specific names of the persons involved 
and/or any additional unit numbers to 
which he may have been assigned.  

3.  With any additional information 
provided by the Veteran, and with the 
evidence already of record, the RO must 
prepare a summary of the Veteran's 
alleged service stressor (or stressors).  
This summary must be prepared regardless 
whether the Veteran provides an 
additional statement, as requested above.  
This summary and a copy of the Veteran's 
DD Form 214 and other service personnel 
records should be sent to the JSRRC with 
a request for any verifying evidence.  

4.  Thereafter, the Veteran should 
undergo a VA psychiatric examination to 
clarify whether he has PTSD, related to a 
documented stressor during service or any 
other incident of military service.  The 
psychiatrist must identify the specific 
stressor or stressors to which the 
Veteran was exposed to in service.

All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the psychiatrist for review 
in conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the psychiatrist should 
identify the independently verifiable in- 
service stressor(s) supporting the 
diagnosis, and indicate whether it is at 
least as likely as not related to such.  
Adequate reasons and bases for any 
opinion rendered must be provided.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his  claim.  38 C.F.R. 
§ 3.655. 

6.  After all development has been 
completed to the extent possible, the RO 
should readjudicate the claim in light of 
all the evidence of record.  If any 
benefits sought on appeal remain denied, 
the Veteran and representative, if any, 
should be furnished a supplemental 
statement of the case.  The Veteran 
should be afforded an appropriate time 
period for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs


